                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            6    Email: natalie.winslow@akerman.com
                                                            7    Attorneys for U.S. Bank National Association, as
                                                                 Trustee for Bayview Opportunity Master Fund IIIA
                                                            8    Remic Trust 2016-RN3
                                                            9
                                                                                             UNITED STATES DISTRICT COURT
                                                            10
                                                                                             DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   U.S. BANK NATIONAL ASSOCIATION, AS
                                                                 TRUSTEE FOR BAYVIEW OPPORTUNITY         Case No. 2:17-cv-00109-APG-GWF
                      LAS VEGAS, NEVADA 89134




                                                            12   MASTER FUND IIIA REMIC TRUST 2016-
AKERMAN LLP




                                                                 RN3,
                                                            13                                           STIPULATION AND ORDER                              FOR
                                                                                  Plaintiff,             EXTENSION OF TIME TO                               FILE
                                                            14   vs.                                     RESPONSES TO MOTIONS
                                                            15   ANTRECE WILLIAMS; SIERRA RANCH                     (SECOND REQUEST)
                                                                 HOMEOWNERS ASSOCIATION; LEACH
                                                            16   JOHNSON SONG & GRUCHOW, LTD.;
                                                                 SATICOY BAY LLC SERIES 5841 FERAL
                                                            17   GARDEN; DOE INDIVIDUALS I-X, inclusive,
                                                                 and ROE CORPORATIONS I-X, inclusive,
                                                            18
                                                                                         Defendants.
                                                            19

                                                            20            U.S. Bank National Association, as Trustee for Bayview Opportunity Master Fund IIIA
                                                            21   Remic Trust 2016-RN3 (U.S. Bank), Sierra Ranch Homeowners Association (Sierra Ranch), and
                                                            22   Leach Johnson Song & Gruchow (LJS&G), hereby stipulate and agree that U.S. Bank shall have an
                                                            23   additional fourteen (14) days, up to and including January 18, 2019, to file its responses to the
                                                            24   following motions: LJS&G's renewed motion to dismiss complaint [ECF No. 51], LJS&G's renewed
                                                            25   motion for Rule 11 sanctions and for fees under NRS § 18.010(2)(b) [ECF No. 52], and Sierra
                                                            26   Ranch's renewed motion to dismiss complaint [ECF No. 53]. All of the responses are currently due
                                                            27   on January 4, 2019.
                                                            28

                                                                 47422024;1
                                                            1                 This is the parties' second request for an extension of this deadline, and is not intended to

                                                            2    cause any delay or prejudice to any party.

                                                            3             DATED this 3rd day of January, 2019.

                                                            4
                                                                 AKERMAN LLP                                               LEACH KERN GRUCHOW ANDERSON SONG
                                                            5
                                                                 /s/Natalie L. Winslow______________                       /s/Ryan D. Hastings____________
                                                            6    DARREN T. BRENNER, ESQ.                                   RYAN D. HASTINGS, ESQ.
                                                                 Nevada Bar No. 8386                                       Nevada Bar No. 12394
                                                            7    NATALIE L. WINSLOW, ESQ.                                  SEAN L. ANDERSON, ESQ.
                                                                 Nevada Bar No. 12125                                      Nevada Bar No. 7259
                                                            8    1635 Village Center Circle, Suite 200                     2525 Box Canyon Dr.
                                                                 Las Vegas, NV 89134                                       Las Vegas, NV 89128
                                                            9
                                                                                                                  Attorneys for Leach Johnson Song & Gruchow,
                                                            10   Attorneys for U.S. Bank National Association, as Ltd. & for Sierra Ranch Homeowners
                                                                 Trustee for Bayview Opportunity Master Fund IIIA Association
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 Remic Trust 2016-RN3
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13

                                                            14                                                     ORDER
                                                            15            IT IS SO ORDERED:
                                                            16
                                                                                                           _________________________________________
                                                            17                                             UNITED STATES DISTRICT COURT JUDGE
                                                                                                           Dated: January 4, 2019.
                                                            18
                                                                                                           DATED: _________________________________
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                     2
                                                                 47422024;1
